NDFL 245B (Rev. 11/16) Judgment in a Criminal Case
Sheet 1

 

 

UNITED STATES DISTRICT COURT

Northern District of Florida

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE

¥.

THOMAS E£. TURNER Case Number: 3:19er28-00 L/MCR

USM Number:  26367-017

Barry Beroset (Retained)
Defendant’s Attorney

Nm ee ae See pee ee ieee” Seer” eet

THE DEFENDANT:
pleaded guilty to count(s) One and Three of the Indictment on May 21, 2019

[| pleaded nolo contendere to count(s)
which was accepted by the court.

 

[ | was found guilty on count(s)
after a plea of not guilty.

 

The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offense Offense Ended Count
18 U.S.C. § 22527A(a}(2) and Receipt of Child Pornography November 27, 2018 One
2252A(b)(1)
18 ULS.C, § 1470 Transfer of Obscene Matter to a Minor May 9, 2018 Three
The defendant is sentenced as provided in pages 2 through 8 of this judgment. The sentence is imposed pursuant to

the Sentencing Reform Act of 1984,
f | The defendant has been found not guiltyon count(s)
Count(s) Two oo - is [| are dismissed on the motion of the United States.

 

 

It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. Hf ordered to
pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

October 31, 2019
Date of Imposition of Judgment

UM. Cae Red,

Signature of Judge

M. Casey Rodgers, United States District Judge
Name and ‘Title of Judge

November 20 32019

 

 

Pe Bigs PRR ees ae
VGN"? SEH BLAM yy Date

 
NDFL 245B (Rey. | 1/16} Judgment in a Criminal Case

Sheet 2 — Imprisonment

 

 

Judgment — Page 2 of  _— 8 ;

DEFENDANT: THOMAS E. TURNER
CASE NUMBER: 3:19¢r28-001-MCR

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of,
76 months as to Counts One and Three, with said terms to run concurrently, one with the other.

The court makes the following recommendations to the Bureau of Prisons:

The Court recommends that the defendant be designated to the Federal Prison Camp in Pensacola, Florida,
for service of this sentence. If this recommendation is not acceptable to the Bureau of Prisons, the Court
recommends that the defendant be designated to a facility as close to Niceville, Florida, as the BOP can
reasonably accommodate.

It is the recommendation of the Court that while the defendant is incarcerated he shall participate in a Sex
Offender Treatment Program or other such similar program offered through the Bureau of Prisons.

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:

[| at [ am, [| p-10. on

(| as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

before 12:00 p.m. on December 30, 2019

 

as notified by the United States Marshal.

[| as notified by the Probation or Pretrial Services Office,

RETURN

I have executed this judgment as follows:

at

Defendant delivered on en, 10

 

, with a certified copy of this judgment.

 

 

UNITED STATES MARSHAL

By

 

DEPUTY UNITED STATES MARSHAL

 
NDFL 245B (Rev. 11/16) Judgment in a Criminal Case
Sheet 3 — Supervised Release

 

 

Judgment—Page 3 of 8

DEFENDANT: THOMAS E. TURNER
CASE NUMBER: 3:19cr28-001-MCR

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of :

10 years as to Counts One and Three, with said terms to run concurrently, one with the other.

MANDATORY CONDITIONS

1. You must not commit another federal, state or local crime.
. You must not unlawfully possess a controlled substance.
3. You must refrain from any unlawful use of a controlled substance, You must submit to one drug test within 15 days ofrelease from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.
[| The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse. (check if applicable)
. You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)

5. You must comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et seg.) as
directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)

6. [ | You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
NDEL 245B (Rev. 11/16) Judgment in a Criminal Case
Sheet 3A — Supervised Release

 

 

 

Judgment—Page _ 4 of 8

 

DEFENDANT: THOMAS E. TURNER
CASE NUMBER: 3:19er28-00 I -MCR

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition,

1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
time frame.

2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
the court or the probation officer.

4. You must answer truthfully the questions asked by your probation officer,

5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change.

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

8. You must not communicate or interact with someone you know is engaged in criminal activity. Ifyou know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

9, Ifyou are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (Le., anything that
was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
tasers).

11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

12. Ifthe probation officer determines that you pose a risk to another person (including an organization), the probation officer may
requite you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
person and confirm that you have notified the person about the risk.

13. You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www uscourts. gov,

 

Defendant's Signature 7 Date

 

 

 

 

 

 

 

 

 

 

 

 
NDFL 245B (Rev. 11/16} Judgment in a Criminal Case
Sheet 3D — Supervised Release

 

 

Judgment—Page 3 of 8

DEFENDANT: THOMAS E. TURNER
CASE NUMBER: 3:19er28-001-MCR

SPECTAL CONDITIONS OF SUPERVISION

Computer Conditions:

You must not possess or use a computer, which includes a cellular telephone, without the prior approval of the probation
officer. “Computer” includes any electronic device capable of processing or storing data as described at 18 U.S.C. § 1030, and
all peripheral devices.

As directed by the probation officer, you must enroll in the probation office’s Computer and Internet Monitoring Program
(CIMP), and you must abide by the requirements of the CIMP program and the Acceptable Use Contract.

You must not access the Internet or any “on-line computer service” at any location (including employment) without the prior
approval of the probation officer. “On-line services” include any Internet service provider, or any other public or private
computer network. As directed by the probation officer, you must wain your employer of restrictions to your computer use,

You must consent to the probation officer conducting periodic unannounced examinations of your computer equipment,
which may include retrieval and copying of all data from your computer(s) and any peripheral device to ensure compliance
with this condition, and/or removal of any such equipment for the purpose of conducting a more thorough inspection. This
condition shall also include the installation of any hardware or software as directed by the probation officer to monitor your
Internet use.

You must not possess or use any data encryption technique or program.
Materials Restrictions:

You must not possess, in any form, materials depicting child pornography, child erotica, or nude or sexual depictions of any
child; or any materials described at 18 U.S.C. § 2256(8).

You must refrain from accessing, via the Internet, any pornography, including adult pornography, or other materials depicting
sexually explicit conduct as defined at 18 U.S.C. § 2256(2), without the prior approval of the probation officer.

Associations Restrictions:

You must not frequent or loiter within 100 feet of any location where children are likely to gather, or have contact with any
child under the age of 18, unless otherwise approved by the probation officer. Children are likely to gather in locations
including, but not limited to, playgrounds, theme parks, public swimming pools, schools, arcades, children’s museums or
other specific locations designated by the probation officer.

Your employment must be approved by the Probation Officer, and any change in employment must be pre-approved by the
Probation Officer. You must submit the name and address of the proposed employer to the Probation Officer at least 10 days
prior to any scheduled change.

Your residence must be approved by the probation officer, and any change in residence must be pre-approved by the
Probation Officer. You must submit the address of any proposed residence to the Probation Officer at least 10 days prior to
any scheduled change.

 

 
NDFL 245B (Rev. £1/16) Judgment in a Criminal Case
Sheet 3ED —- Supervised Release

 

Judgment—Page 6 of 8

DEFENDANT: THOMAS E. TURNER
CASE NUMBER: 3:19cr28-001-MCR

ADDITIONAL CONDITIONS OF SUPERVISION

Treatment:

You must participate in sex offender-specific treatment, as directed by the probation officer. You must pay part or all of the
cost of this treatment, at an amount not to exceed the cost of treatment, as deemed appropriate by the probation officer. The
actual co-payment schedule shail be determined by the probation officer. The probation officer shall release the presentence
report and all previous mental health evaluations to the treatment provider. As part of the treatment program, you must submit
to polygraph or other psychological or physiological testing as recommended by the treatment provider.

You must be evaluated for mental health and referred to treatment as determined necessary through an evaluation process.
Treatment is not limited to, but may include participation in a Cognitive Behavior Therapy program. The defendant may be
tested for the presence of illegal controlled substances or alcohol at any time during the term of supervision.

Polygraph:

You must submit to periodic polygraph testing at the discretion of the probation office as a means to ensure that you are in
compliance with the requirements of his supervision or treatment program.

Registration:

You must register with the state sex offender registration agency as required by state law. The defendant shall provide proof
of registration to the Probation Officer within three days of release from imprisonment/placement on supervision. In any state
that has adopted the requirements of the Sex Offender Registration and Notification Act (42 USC sec, 16901 et seq.), you
must also comply with all such requirements as directed by the Probation Officer, the Bureau of Prisons, or any state sex
offender registration agency in which he resides, is a student, or was convicted of a qualifying offense.

Search and Seizure:

You must submit your person, property, house, vehicle, papers, [computers (as defined in 18 U.S.C. § 1030(e)(1)), other
electronic communications or data storage devices or media,] or office, to a search conducted by a United States probation
officer. Failure to submit to a search may be grounds for revocation of supervised release. You must warn any other occupants
that the premises may be subject to searches pursuant to this condition. An officer may conduct a search pursuant to this
condition only when reasonable suspicion exists that the defendant has violated a condition of his supervision and that the
areas to be searched contain evidence of this violation. Any search must be conducted at a reasonable time and in a reasonable
manner,

Any unpaid fine balance must be paid in monthly installments of $500 to commence within three months of your release from
custody.

You must provide the probation officer with access to any requested financial information and report the source and amount
of personal income and financial assets to the supervising probation officer as directed.

You must not incur new credit charges or open additional lines of credit without the approval of the probation officer unless
you have satisfied your financial obligations.

You must not transfer or dispose of any asset, or your interest in any asset, without the prior approval of the probation officer
unless you have satisfied your financial obligations.
NDEFL 245B (Rev. 1 £/16) Judgment in a Criminal Case
Sheet 5 —- Criminal Monetary Penalties

 

 

Judgment— Page 7 of &
DEFENDANT: THOMAS E. TURNER

CASE NUMBER: 3:19cr28-001-MCR

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment IVTA Assessment Fine Restitution
TOTALS $200.00 $5,000.00 $5,000.00 $0 — none
[] The determination of restitution is deferred until _ . An Amended Judgement in a Criminal Case (AQ 245C) will be entered

after such determination.
[| The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in

the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
before the United States is paid.

Name of Payee Total Loss** Restitution Ordered Priority or Percentage
TOTALS $n. $

| Restitution amount ordered pursuant to plea agreement $

[| The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f), All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

UC] The court determined that the defendant does not have the ability to pay interest and it is ordered that:

| | the interest requirement is waived for the [_] Fine

[| the interest requirement for the [| fine [| restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub, L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996,
NDEFL 245B (Rev. 11/16} Judgment in @ Criminal Case

Sheet 6 — Schedule of Payments

 

Judgment— Page 008. OF Bo,

DEFENDANT; THOMAS E. TURNER
CASE NUMBER: 3:19¢r28-001-MCR

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A

xX

LI
L

Lump sum of $200.00 Special Monetary Assessment, due immediately

[| not later _ , or
[| in accordance with [ C, [ D, [| E, or [F below; or

Payment to begin immediately (may be combined with [_]c, [_]D,or [_] F below); or

 

Payment in equal _ (e.g., weekly, monthly, quarterly) installments of $ over a period of
_ (e.g., months or years), to commence _(¢.g., 30 or 60 days) after the date of this judgment; or

Fine payment inequal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(2.2, months or years), to commence alter release from imprisonment to a

term of supervision; or

Payment during the term of supervised release will commence withn (e.g., 30 or 60 days) after release from
imprisonment. The court wiil set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

Special instructions regarding the payment of criminal monetary penalties:

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

O

Lo
[I
bd

Joint and Several

Defendant and Co-Defendant Names and Case Numbers finchiding defendant number), Total Amount, Joint and Several Amount,

and corresponding payee, if appropriate.

The defendant shall pay the cost of prosecution.

The defendant shall pay the following court cost(s):

The defendant shall forfeit the defendant’s interest in the following property to the United States:
See Preliminary Order of Forfeiture (ECF #51).

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
